        Case 4:16-cv-02116-MWB Document 118 Filed 04/04/19 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SNOW SHOE REFRACTORIES LLC, as                  :
Administrator of the SNOW SHOE REFRACTORIES     :
LLC PENSION PLAN FOR HOURLY EMPLOYEES           :
                      Plaintiff                 :
                                                :
v.                                              :     CASE NO.
                                                :     4:16-002116-MWB
JOHN JUMPER, BRENT PORTERFIELD,                 :
AMERICAN INVESTMENTS FUNDS II, a                :
Delaware limited liability company,             :
And R. TRENT CURRY                              :
                      Defendants                :
______________________________________________________________________________

ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANT BRENT PORTERFIELD
                TO CROSS-CLAIM BY R. TRENT CURRY

1. The allegations set forth in the Answer with Affirmative Defenses filed by Brent Porterfield in

   the above captioned matter are incorporated herein by reference as if more fully set forth, and

   made apart hereof.

2. The allegations set forth in this Paragraph state a legal conclusion, requiring no answer. In the

   alternative, in the even that it is judicially determined that an answer is required, the allegations

   set forth in this Paragraph are denied to the extent directed at either Brent Porterfield or

   American Investment Fund II, LLC.

3. The allegations set forth in this Paragraph state a legal conclusion, requiring no answer. In the

   alternative, in the even that it is judicially determined that an answer is required, the allegations

   set forth in this Paragraph are denied to the extent directed at either Brent Porterfield or

   American Investment Fund II, LLC.
        Case 4:16-cv-02116-MWB Document 118 Filed 04/04/19 Page 2 of 4



WHEREFORE, Brent Porterfield respectfully requests this Honorable Court enter judgment in

favor of Brent Porterfield and American Investment Fund II, LLC and against R. Trent Curry, on

the Cross-Claim filed by R. Trent Curry

         AFFIRMATIVE DEFENSES OF DEFENDANT BRENT PORTERFIELD
                   TO CROSS-CLAIM BY R. TRENT CURRY

4. The claims asserted in the Cross-Claim of R. Trent Curry fail to state a cause of action pursuant

   to applicable law.

5. The allegations set forth in the Cross-Claim filed by R. Trent Curry fail to state a cause of

   action against Brent Porterfield or American Investment Fund II, LLC.

6. In the event that it is judicially determined that the allegations set forth in the Cross-Claim of

   R. Trent Curry state a cause of action against Brent Porterfield or American Investment Fund

   II, LLC, which is denied by Brent Porterfield, the acts and omissions alleged in the Cross-

   Claim were not acts and omissions of Brent Porterfield, but rather acts and omissions of other

   parties.

7. The claims asserted in the Cross-Claim of R. Trent Curry are barred pursuant to applicable

   law, including, but not limited to, the applicable statute of limitations or the equitable doctrine

   of laches.

8. R. Trent Curry is estopped from asserting the claims which are the subject matter of his Cross-

   Claim or R. Trent Curry has waived those claims.
        Case 4:16-cv-02116-MWB Document 118 Filed 04/04/19 Page 3 of 4



WHEREFORE, Brent Porterfield respectfully requests this Honorable Court enter judgment in

favor of Brent Porterfield and American Investment Fund II, LLC and against R. Trent Curry, on

the Cross-Claim filed by R. Trent Curry




                                           ELION, GRIECO, CARLUCCI
                                           & SHIPMAN, P.C.
                                           /s/ William P. Carlucci
                                           ________________________________
                                           William P. Carlucci, Esquire
                                           I.D. #30477, Attorney for Brent Porterfield
                                           125 East Third Street
                                           Williamsport, PA 17701
                                           Telephone (570) 326-2443
      Case 4:16-cv-02116-MWB Document 118 Filed 04/04/19 Page 4 of 4



                      UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SNOW SHOE REFRACTORIES LLC, as                  :
Administrator of the SNOW SHOE REFRACTORIES     :
LLC PENSION PLAN FOR HOURLY EMPLOYEES           :
                      Plaintiff                 :
                                                :
v.                                              :     CASE NO.
                                                :     4:16-002116-MWB
JOHN JUMPER, BRENT PORTERFIELD,                 :
AMERICAN INVESTMENTS FUNDS II, a                :
Delaware limited liability company,             :
And R. TRENT CURRY                              :
                      Defendants                :
______________________________________________________________________________

                                  CERTIFICATE OF SERVICE

     The undersigned, counsel for Brent Porterfield, certifies that he served the attached Answer

     and Affirmative Defenses and Cross Claim to Amended Complaint upon all counsel

     pursuant to the ECF system, on the date of filing thereof.



                                           ELION, GRIECO, CARLUCCI
                                           & SHIPMAN, P.C.
                                           /s/ William P. Carlucci
                                           ________________________________
                                           William P. Carlucci, Esquire
                                           I.D. #30477, Attorney for Brent Porterfield
                                           125 East Third Street
                                           Williamsport, PA 17701
                                           Telephone (570) 326-2443
